Garland, J.
The only difference between this case and those of Coxe against Downs and McEnery, is that the defendant alleges as a ground for a rescission of the sale to him, a diminution of more than one-twentieth in the quantity of land sold, and that it has no front on the river, as stated in the sale.
We have come to the same conclusion in relation to it, as in the cases mentioned.
It is, therefore, ordered and decreed, that the judgment of the District Court, so far it dismisses the demand of the plaintiff on the notes sued on, be affirmed; but that, so far is it dismisses the demands of the defendant in reconvention, it be annulled and reversed ; and that as to them, the case be remanded to the court below, to be proceeded in according to law, the plaintiff paying the costs in the inferior court, and of this appeal; those hereafter accruing to abide the final decision of the case.